              Case 3:21-mj-70157-MRGD Document 11 Filed 05/21/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)

 2
   Acting United States Attorney

   HALLIE HOFFMAN (CABN 210020)
                                                                         FILED
 3 Chief, Criminal Division
                                                                           May 21 2021
 4 FRANK J. RIEBLI (CABN 221152)
   Assistant United States Attorney                                  SUSANY. SOONG
 5
          450 Golden Gate Avenue, Box 36055                     CLERK, U.S. DISTRICT COURT
 6        San Francisco, California 94102-3495               NORTHERN DISTRICT OF CALIFORNIA
          Telephone: (415) 436-7200                                   SAN FRANCISCO
 7        FAX: (415) 436-7234
          Frank.Riebli
 8

 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                       ) Case No. 21-MJ-70157 MAG
                                                     )
14           Plaintiff,                              )
                                                     ) STIPULATION AND PROPOSED ORDER
15      v.                                           ) CONTINUING HEARING
                                                     )
16   IAN BENJAMIN ROGERS,                            )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On January 26, 2021, the Court issued a criminal complaint charging Ian ROGERS with
20 possession of an unregistered destructive device, in violation of 26 U.S.C. § 5861(d). ROGERS was

21 then (and remains) in custody in Napa County facing weapons charges there. ROGERS appeared in this

22 Court by writ of habeas corpus ad prosequendum and was arraigned on the complaint on February 23,

23 2021. At that time, the parties agreed to return for a status conference on March 26, 2021. By written

24 stipulation, the parties continued that status conference to April 23, 2021, and then again to May 25,

25 2021. The parties now ask the Court to continue the status conference to June 25, 2021, at 10:30 a.m.

26           Since the initial appearance, the government has obtained and produced a substantial amount of
27 discovery to ROGERS. In addition, on April 3, 2021, the government executed a search warrant at

28 ROGERS’s former business in Napa, and seized additional evidence. The government is still processing

     STIP. TO CONTINUE HRG                           1
     21-MJ-70157 MAG
             Case 3:21-mj-70157-MRGD Document 11 Filed 05/21/21 Page 2 of 3




 1 that evidence and will produce it to ROGERS as soon as possible.

 2          The parties hereby request that the Court continue the status hearing to June 25, 2021. The

 3 continuance will allow the government the time needed to produce the additional discovery to ROGERS

 4 and enable both parties to be in a better position to discuss both the pending charge and potential future

 5 charges. In addition, it will allow the parties the ability to coordinate with counsel in the parallel state

 6 proceeding. ROGERS remains in custody on state charges.

 7          For these reasons, the parties agree that it is appropriate to exclude time under Rule 5.1 and 18

 8 U.S.C. § 3161(b) in order to allow for the effective preparation of counsel.

 9 IT IS SO STIPULATED.

10 DATED: May 21, 2021                                             Respectfully submitted,

11                                                                 STEPHANIE M. HINDS
                                                                   Acting United States Attorney
12
                                                                   _______/s/_________________
13                                                                 FRANK J. RIEBLI
                                                                   Assistant United States Attorney
14

15

16
                                                                   ___/s/ Frank Riebli w/ permission___
17                                                                 COLIN COOPER
                                                                   Attorney for Ian Rogers
18

19

20

21

22

23

24

25

26

27

28

     STIP. TO CONTINUE HRG                             2
     21-MJ-70157 MAG
             Case 3:21-mj-70157-MRGD Document 11 Filed 05/21/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          For the reasons set forth above, the Court hereby continues the status hearing in the above-

 3 captioned matter from May 25, 2021 to June 25, 2021 at 10:30 a.m. Further, to allow for the continued

 4 production of discovery and the effective preparation of counsel, the Court finds that the ends of justice

 5 served by granting the continuance outweigh the interests of the public and the defendant, and thus the

 6 Court excludes that period of time from the running of the speedy trial clock under Rule 5.1 and 18

 7 U.S.C. § 3161(b). The Court further orders the U.S. Marshal and the Director of Corrections of the

 8 Napa County Department of Corrections to produce Ian Rogers for the hearing on June 25, 2021, as

 9 provided in the writ issued on February 18, 2021 in this matter.

10 IT IS SO ORDERED.

11
                 21 2021
     DATED: May _____,                                           _________________________________
12                                                               HON. THOMAS S. HIXSON
                                                                 United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. TO CONTINUE HRG                           3
     21-MJ-70157 MAG
